Citation Nr: 0701187	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hair loss, including 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from December 1987 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An earlier, December 2002, rating 
decision had temporarily deferred consideration of this claim 
pending the results of further VA examination - while 
granting and denying several other claims.  But the only 
claim now at issue concerns the hair loss.

In February 2006, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  But there is no competent medical evidence linking the 
veteran's hair loss, diagnosed as alopecia areata, with his 
military service.




CONCLUSION OF LAW

The veteran has a known diagnosis for his hair loss, alopecia 
areata, and this condition was not incurred or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.317; 3.655(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
the evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See, too, 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) (Mayfield III)

In this case, in a May 2002 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claim.  
His response to the letter was that he had no further 
evidence to submit or request.  A December 2003 RO letter 
reiterated the VCAA notice and assistance requirements.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service personnel and medical records and post-service 
medical records and examination reports, VA outpatient 
treatment records from the facilities he identified, and a 
report from his private doctor.

The Board realizes the veteran was not afforded an 
examination while the appeal was on remand - to obtain a 
medical nexus opinion, but this was not requested or indeed 
necessary to fairly decide this case.  The purpose of the 
remand, instead, was to ensure that all available treatment 
records were on file, in addition to personnel and other 
records from service.  Also keep in mind the veteran already 
had cancelled an examination arranged in conjunction with the 
initial adjudication of his claim, and he did not request to 
have it rescheduled.  So the Board deems the medical evidence 
of record sufficient to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against his claim for service connection, 
any question concerning an initial evaluation of the 
disability or the effective date to be assigned is rendered 
moot.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Further, VA shall pay compensation to a Persian Gulf veteran 
who "exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a).  Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

"Chronic" is defined as a disability existing for six months 
or more, or a disability that exhibits intermittent episodes 
of improvement and worsening over a six-month period.  
Compensation is not payable under these provisions if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater of 
operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's service medical records do not show he had any 
complaints, findings, or treatment related to hair loss or 
other skin symptomatology.  His September 1991 Report of 
Medical History for Separation From Active Service reflects 
that he noted no prior history of skin disease.  The 
September 1991 Report Of Medical Examination For Separation 
indicates his scalp was assessed as normal.  He was deemed 
fit for separation from active service, which occurred that 
same month.

A few months later, in May 2002, the veteran submitted a 
claim for service connection for hair loss due to an 
undiagnosed illness related to his service in the Persian 
Gulf War.  His military personnel records confirm he served 
in the Persian Gulf War theater in Saudi Arabia from January 
to April 1991.

The report of the veteran's August 2002 Persian Gulf War 
Registry Examination indicates he did not include hair loss 
among the symptoms he reported as having experienced.  
Physical examination revealed his skin was warm and dry, with 
good turgor.  No abnormality or skin lesion was noted.  The 
examiner did, however, specifically observe some decrease in 
the hair growth on the veteran's cheeks and that he had male 
pattern baldness.  He related that no one else in his family 
had similar problems.

The hair loss on his cheek appeared to descend down into his 
neck.  He related that it was not associated with any other 
rash or pruritus (itching), and that he had no history of 
allergic reactions to soaps or facial products.  The examiner 
described the veteran's condition as an unusual pattern of 
alopecia and noted he would be referred to dermatology for 
evaluation of the alopecia.

The November 2002 VA respiratory examination report reflects 
that the examiner also noted the veteran's facial hair as 
thinning and sparse, greater on the sides, and alopecia was 
noted on his scalp.  No other comment was made related to the 
hair loss.

As already alluded to, a December 2002 RO rating decision 
temporarily deferred consideration of the veteran's hair loss 
claim pending the results of further VA examination.  The RO 
scheduled him for a dermatology examination in January 2003.  
The claims file reflects a memorandum to the effect that he 
cancelled the appointment, and the claims file contains no 
evidence of a request to reschedule that examination.  The RO 
denied his claim in January 2003, precipitating this appeal.

A July 2003 VA dermatology note indicates the veteran's 
treatment included steroid injections.  The diagnosis for his 
hair loss was alopecia areata.  Examination revealed an ill-
defined area of hair loss over his right parietal scalp.  The 
examiner noted difficulty evaluating it due to the veteran's 
short hair.  There also was a discrete circular area of hair 
loss on the left cheek.

The September 2003 follow-up note reflects the veteran's 
complaint that his symptoms had increased.  Examination 
revealed a well defined area of hair loss approximately 4 cm 
x 3 cm in the right thigh bone, less than 1 cm left beard 
area, and a larger area of approximately 5-6 cm of hair loss 
on the right forearm.  The diagnosis again was alopecia 
areata.  A topical ointment was prescribed for treatment of 
it.



The veteran submitted a May 2003 report from a private 
dermatologist with his notice of disagreement (NOD), both of 
which were received by the RO in August 2003.  The report 
reflects that the doctor had examined the veteran in May 2003 
and noted thinning over the crown of his scalp consistent 
with androgenetic alopecia.  Also noted was alopetic patches 
over the temporal hair line and cheeks.  He, too, diagnosed 
alopecia areata.  Treatment was injection with Triamcinolone 
(a steroid).  The report reflects no comment or opinion as to 
any causal relationship with the veteran's military service 
- including his tour in Southwest Asia during the Persian 
Gulf War.

A disorder cannot constitute a qualifying chronic disability 
if by history, physical examination, and laboratory tests it 
can be attributed to any known clinical diagnosis.  None of 
the medical records associated with the claims file reflects 
that a doctor deemed the veteran's hair loss as an 
undiagnosed condition or of unknown etiology.  Instead, they 
all attributed it to a known clinical diagnosis - alopecia 
areata.  And while at least one VA doctor's reference to the 
veteran's hair loss as an "unusual pattern" suggest 
something other than ordinary hair loss, the fact remains 
that most dermatologists definitively diagnosed his problem 
as due to alopecia areata.  Moreover, the RO was unable to 
determine whether this diagnosis is indeed appropriate under 
the circumstances of this case because he cancelled the VA 
examination the RO had scheduled for January 2003 to assist 
in making this important determination.  So the Board, in 
turn, has no choice but to use the medical and other evidence 
already on file in deciding his appeal.  See 38 C.F.R. 
§ 3.655.  And it shows the existing diagnosis is alopecia 
areata, a known condition (as opposed to unknown).

Of equal or even greater significance, however, this evidence 
also does not contain a competent medical nexus opinion 
linking this condition to the veteran's military service - 
including to any incident that may have occurred while he was 
stationed in Saudi Arabia during the Persian Gulf War.  So 
service connection is not warranted, in any event.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against is 
roughly in balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Almany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If, as here, the Board 
determines the preponderance of the evidence is against 
the claim (for the reasons and bases mentioned), the Board 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Ortiz, 274 F.3d at 1365.

As the veteran's condition is not undiagnosed, and there is 
no evidence otherwise linking it to his military service, the 
Board is constrained to find that the preponderance of the 
evidence is against his claim.  38 C.F.R. § 3.317.  Thus, 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.


ORDER

The claim for service connection for hair loss, including due 
to undiagnosed illness, is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


